Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 2004, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
Claimant filed an original claim for regular unemployment insurance benefits effective March 11, 2002 and exhausted such benefits on November 17, 2002. Thereafter, through February 16, 2003, she received further benefits under the temporary extended unemployment compensation program. Claimant began attending classes in mortuary science in January 2003 and, in March 2003, she applied for additional benefits under Labor Law § 599. Following various proceedings, the Unemploy*645ment Insurance Appeal Board ultimately denied her such benefits and claimant now appeals.
We affirm. In order to be entitled to additional benefits under Labor Law § 599, a claimant must apply for or be accepted in an approved training program before regular unemployment insurance benefits have expired (see Matter of Haydenn [Commissioner of Labor], 278 AD2d 652, 653 [2000]; Matter of Kern [Sweeney], 216 AD2d 769, 770 [1995]). Inasmuch as claimant’s application was made more than four months after such time, the Board properly denied her claim.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.